Citation Nr: 0105215	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for organic heart disease 
with structural lesion and myocardial damage, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for the veteran's cardiac disability.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The veteran reported for a March 1999 VA general medical 
examination.  Although that examination offered some evidence 
pertinent to the veteran's cardiac disability, that 
examination did not offer adequate evidence relevant to the 
rating criteria for the veteran's cardiac disability.  
Therefore, that examination is inadequate for rating 
purposes.  The Board feels that a VA examination which 
provides evidence relevant to the rating criteria for cardiac 
disabilities is necessary in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not the veteran has 
valvular heart disease (documented 
by findings on physical examination 
and by echocardiogram, Doppler 
echocardiogram, or cardiac 
catheterization).

c)  The examiner should state 
whether or not the following signs 
or symptoms are shown.  For each 
item listed, the examiner should 
specifically state whether or not 
that item is shown:

1) identifiable valvular lesion;
2) slight, if any, dyspnea;
3) the heart is not enlarged;
4) diastolic murmur with 
characteristic electrocardiogram 
manifestations;
5) definitely enlarged heart;
6) severe dyspnea on exertion;
7) elevation of systolic blood 
pressure;
8) such arrhythmias as paroxysmal 
auricular fibrillation or flutter 
or paroxysmal tachycardia;
9) more than light manual labor 
is precluded;
10) definite enlargement of the 
heart confirmed by roentgenogram 
and clinically;
11) dyspnea on slight exertion;
12) rales or pretibial pitting at 
the end of the day or other signs 
of beginning congestive failure;
13) more than sedentary 
employment is precluded;
14) workload of greater than 7 
METs but not greater than 10 METs 
results in dyspnea, fatigue, 
angina, dizziness, or syncope;
15) continuous medication 
required;
16) workload of greater than 5 
METs but not greater than 7 METs 
results in dyspnea, fatigue, 
angina, dizziness, or syncope;
17) evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, 
echocardiogram, or X-ray;
18) more than one episode of 
acute congestive heart failure in 
the past year;
19) workload of greater than 3 
METs but not greater than 5 METs 
results in dyspnea, fatigue, 
angina, dizziness, or syncope;
20) left ventricular dysfunction 
with an ejection fraction of 30 
percent to 50 percent;
21) chronic congestive heart 
failure;
22) workload of greater than 3 
METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; 
and
23) left ventricular dysfunction 
with an ejection fraction of less 
than 30 percent.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, applying with all applicable 
notice requirements.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


